NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



DANIEL BRIAN MASSON,               )
DOC #T95854,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                      Case No. 2D17-4021
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

Daniel Brian Masson, pro se.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.